Citation Nr: 0608133	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis with bronchiectasis.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for chronic bronchitis with bronchiectasis.  The veteran 
perfected an appeal of this decision.

In August 2004 a Board video conference hearing was held 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In October 2004, the Board remanded the veteran's claim for 
further development.  The requested development was 
completed.  In an August 2005 Supplemental Statement of the 
Case, the Appeals Management Center (AMC) denied the 
veteran's claim for an increased rating.  The case has now 
been returned to the Board for disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duty to notify has been satisfied.

2.  Manifestations of the chronic bronchitis with 
bronchiectasis include subjective complaints of chronic cough 
with sputum production and shortness of breath.  There is no 
objective evidence of incapacitating episodes of infection, 
near-continuous use of antibiotics, severe cough, purulent 
sputum, anorexia, hemoptysis, or consistent weight loss.  
Pulmonary function tests do not demonstrate the requisite 
impairment for a higher disability rating.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for chronic bronchitis with bronchiectasis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Codes 6600, 6601 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2005 letter, the AMC provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2003 Statement 
of the Case (SOC), March 2004 and August 2005 Supplemental 
Statements of the Case (SSOC), and a copy of the Board 
remand.  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised at August 2004 hearing; service 
medical records; VA medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
supra.

A May 1978 rating decision established service connection for 
chronic bronchitis with bronchiectasis.  The disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 6600 for chronic bronchitis.  38 C.F.R. § 4.97.  
Pursuant to VA regulation, disabilities evaluated under 
certain diagnostic codes, including Diagnostic Codes 6600 and 
6601, will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §  4.96(a) 
(2005).

The criteria for chronic bronchitis provide for a 30 percent 
rating when pulmonary function tests demonstrate FEV-1 of 56- 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 56- to 65-percent 
predicted.  A 60 percent rating is assigned when tests show 
FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  A 100 percent evaluation 
requires FEV-1 less than 40 percent of predicted value, or; 
FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40 percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo (echocardiogram) or cardiac catheterization), 
or; episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (2005).

After consideration of all of the evidence, the Board finds 
that the veteran does not meet the criteria for a rating in 
excess of 30 percent under Diagnostic Code 6600.  
Specifically, the March 2002 pulmonary function study shows 
FEV-1 was 62.1 percent predicted, and 65.2 after 
bronchodilator.  FEV-1/FVC was 58 percent after 
bronchodilator.  The February 2004 pulmonary function studies 
showed an FEV-1 of 61, and 65.5 after bronchodilator.  FEV-
1/FVC was 58 percent predicted.  Those results fall squarely 
within the 30 percent rating criteria.  In addition, as 
interpreted by medical personnel, these studies reflect a 
moderately severe obstructive defect only.  None of the 
evidence shows that the criteria for a higher rating have 
been met under Diagnostic Code 6600.

During the veteran's August 2004 hearing he contended that 
his disability should be rated under Diagnostic Code 6601 for 
bronchiectasis because he suffered from incapacitating 
episodes, weight loss and produced blood when coughing.  

The rating criteria for bronchiectasis provide for a 30 
percent rating when the disability manifests with 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
assigned when the disability manifests with incapacitating 
episodes of infection of four to six weeks total duration per 
year, or; near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
continuously.  A 100 percent rating is assigned for 
incapacitating episodes of infection of at least six weeks 
total duration per year.  An incapacitating episode is one 
that requires bedrest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6601, Note (2005).  

Despite the veteran's contention that bronchiectasis is his 
predominant disability, the objective evidence, which 
includes VA examinations and treatment reports, reveals that 
the predominant disability picture is chronic bronchitis.  VA 
medical personnel diagnosed the veteran's symptoms as chronic 
bronchitis.  None of the evidence shows a current diagnosis 
of bronchiectasis.  

At the time of a July 2002 VA examination the veteran 
reported that he has exacerbations of bronchitis three times 
a week, but had never been hospitalized, been to the 
emergency room, or been intubated for the disorder.  
Objectively, his lungs were clear to auscultation bilaterally 
and had good air movement.  

The February 2004 VA examination revealed that the veteran 
denying current fever, but reporting coughing up sputum off 
and on with blood.  He stated he gets bronchitis every six 
months for which he takes antibiotics.  He reported increased 
shortness of breath with increased coughing all of the time, 
with chest pain and an increase of blood in his phlegm.  
Objectively, the veteran did not use any accessory muscles of 
respiration.  His lungs were clear to auscultation 
bilaterally with good air movement.  The examiner noted that 
the expansion of the veteran's lungs were normal and equal 
bilaterally.  He did not suffer from rhonchi, wheezing or 
rales.    

VA treatment records reflect the veteran presented with 
complaints of coughing, producing brown sputum, and being out 
of breath.  Physical examinations revealed that the veteran 
was not in respiratory distress, did not suffer from 
retractions, wheezing or rales.  These records do reveal 
periodic treatment with antibiotics for bronchitis.  For 
example, he was treated in March 2002, October 2004 and 
February 2005.  In March 2002, oxygen saturation rate was 94 
percent resting, 98 percent after walking four laps in the 
clinic, and 94 percent after six laps.  Although the veteran 
has complained of blood in his sputum, frank hemoptysis has 
not been shown.  

Further, although the veteran reported suffering from 
incapacitating episodes during his August 2004 hearing, there 
is no objective indication that his bronchitis episodes, even 
assuming such could represent bronchiectasis for rating 
purposes, were incapacitating or that near-continuous 
antibiotic use is required.  As the veteran noted during his 
examination, he suffers from bronchitis requiring antibiotic 
treatment approximately every six months.  Such a statement 
is consistent with the findings in VA outpatient treatment 
records, revealing occasional antibiotic treatment for 
bronchitis.  Thus, incapacitating episodes of infection of 
four to six weeks total duration per year are not shown. 

Finally, during the veteran's hearing he asserted that he 
lost 42 pounds due to bronchitis.  Although the veteran's 
weight has fluctuated, with a lowest recorded weight of 274 
pounds in February 2004 and a highest recorded weight of 302 
pounds in April 2002, the evidence does not show consistent 
weight loss associated with bronchitis.  The veteran's VA 
outpatient treatment record from April 2002 and July 2005 
reveal that he reported following a diabetic diet in order to 
control his diabetes.  In February 2004 he was noted to have 
lost 46 pounds as part of treatment goals.  Moreover, on his 
VA examination, he reported a 40 pound weight loss as he was 
on a diet and wanted to lose weight to help his breathing.  
Nothing in the record reveals the veteran suffering from 
anorexia and associated weight loss due to his bronchitis.  
Rather, the record reveals voluntary weight loss due to diet 
changes.  

The Board also finds that there is no showing that the 
veteran's chronic bronchitis has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  An April 2004 VA treatment report noted the 
veteran had returned to work after a three year lay off.  
Moreover, the objective findings do not support a conclusion 
of marked interference with employment.  Hence, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the above, the Board finds that, considering 
criteria from Diagnostic Codes 6600 and 6601, the overall 
disability picture does not more nearly approximate the 
criteria for a higher rating.  38 C.F.R. § 4.7.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 30 percent for 
chronic bronchitis with bronchiectasis.   




ORDER

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis with bronchiectasis is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


